DETAILED ACTION
Claims 1-6, 9-22 are pending in this action.  Claims 7, 8 were cancelled, and 9-22 were added, by preliminary amendment on 14 May 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to for antecedence.
Claim 9 requires “the structural particulars of the data shape exclude the content data corresponding to the one or more of the plurality of data fields included within the shape.”  (emphasis added)  The phrase “a data shape” was used in the independent claim, and thus “the data shape” has antecedent basis.  Unfortunately, antecedent basis could not be found for the phrase “the shape.”

The structure of the claim suggests that “the shape” is a typographical error that was intended to read as “the data shape.”  Consequently, the claim is not rejected as indefinite, but an objection to this typographical error is instead tendered here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 18-20 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Cooley et al. (US 7,844,897 B1) hereinafter Cooley
With respect to claim 1, Cooley discloses A method of analyzing structural components of document data, the method comprising: 
receiving, at a computer processing device, electronic document data comprising content data corresponding to a plurality of data fields (Fig. 4A steps 402-406, Col 2 lines 30-38, test blog data posted, and later retrieved along with other blog posts in order to obtain information about stylized data.  Stylized data determines editable regions of the blog.  These regions are the separate data fields.  For an illustration of a rendered document, See Fig. 3B, which ostensibly shows a blog post);
defining, by the computer processing device, a data shape based on the electronic document data, the data shape being defined, at least in part, by inclusion of one or more of the plurality of data fields (Fig. 4B is the details of Fig. 4A step 410.  Steps 426-430 and Col 6 lines 21-30, regions are defined.  Fig 3A, template editor.  Col 4 lines 33-38 lists different elements within the blog template itself, such as navigation icons, blog header, text, image, and author identification.  Any one of the template regions designated by the element (e.g. the navigation icons) can be the first data shape), the data shape being agnostic to the content data corresponding to the one or more of the plurality of data fields included within the data shape (Col 5 lines 42-55, esp. lines 43-46 use 
storing structural particulars of the data shape in a database storing shape information (Fig. 4B element 432, storing templates.  Col 2 lines 40-43, template may be stored in a database, for later use when a new blog entry is to be posted).

With respect to claim 18, Cooley discloses A computer-readable storage medium (Col 2 lines 5-7) comprising executable instructions that when executed by a computer processing device: 
receive electronic document data comprising content data corresponding to a plurality of data fields (Fig. 4A steps 402-406, Col 2 lines 30-38, test blog data posted, and later retrieved along with other blog posts in order to obtain information about stylized data.  Stylized data determines editable regions of the blog.  These regions are the separate data fields.  For an illustration of a rendered document, See Fig. 3B, which ostensibly shows a blog post); 
determine a data shape based on the electronic document data, the data shape being defined, at least in part, by inclusion of one or more of the plurality of data fields (Fig. 4B is the details of Fig. 4A step 410.  Steps 426-430 and Col 6 lines 21-30, regions are defined.  Fig 3A, template editor.  Col 4 lines 33-38 lists different elements within the blog template itself, such as navigation icons, blog header, text, image, and author identification.  Any one of the template regions designated by the element (e.g. the navigation icons) can be the first data shape), the data shape being agnostic to the content data corresponding to the one or more of the plurality of data 
store structural particulars of the data shape in a database storing shape information (Fig. 4B element 432, storing templates.  Col 2 lines 40-43, template may be stored in a database, for later use when a new blog entry is to be posted). 

With respect to claims 2, 19, Cooley discloses the data shape is defined, at least in part, by a unique combination of one or more of the plurality of data fields (Fig. 3B, in the given example, only the header data region has the header image, so it is unique). 

With respect to claims 3, 20, Cooley discloses the data shape is further defined by a qualifier associated with a given data field of the one or more of the plurality of data fields defining the data shape, the qualifier designating a type of content data contained or expected within the given data field (Col 4 lines 18-26 associating “blog data” aspects “to determine how to enter data into a given blog interface in a contextually relevant manner.”). 

With respect to claim 4, dependent upon claim 2 Cooley discloses, wherein the data shape is a first data shape, and the method further comprises defining, by the computer processing device, a second data shape based on the electronic document data, the second data shape being defined, at 

With respect to claim 5, dependent upon claim 4, wherein the second data shape is defined, at least in part, by inclusion of the first data shape and an additional element (Fig. 3A, 3B expressly shows that the navigation icons are part of the template display area, and additionally provide text and image. Cooley does not provide the schema by which templates are stored, so does not expressly show that the second shape is defined that way.  That said, (1) disclosure may be implicit or inherent - MPEP 2112 (2) operability of the invention requires preservation of the look and feel, and operability the prior art reference is initially presumed; applicant has the initial burden to demonstrate otherwise – MPEP 2121(I), citing In re Antor Media Corp, 689 F.3d 1282, 1288(Fed. Cir. 2012) (3) to be consistent with the (1) and (2), it must be assumed that however element 302 is defined in the database, it must define the display area inclusive of the navigation icons since if they were put anywhere else (e.g., in the comment area), it would not preserve the look and feel). 

With respect to claim 6, dependent upon claim 5, Cooley discloses wherein the additional element is another of the plurality of data fields (as per claim 5, text and image.). 

With respect to claim 9, Cooley discloses the structural particulars of the data shape exclude the content data corresponding to the one or more of the plurality of data fields included within the shape (Fig. 3A shows the template interface with the text “The is a new blog entry about our travels” but Fig. 3B, the instance of a blog post, shows the text “I took a transatlantic cruise.”  Additionally, both Figs 3A and 3B use element 332 to designate the text area – in totality, this suggests that the actual text content is not part of, and thus excluded from, the template.). 

Claim(s) 14, 15 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Cooley.
With respect to claim 14, Cooley discloses A method of analyzing structural components of document data, the method comprising: 
receiving, at a computer processing device, first electronic document data comprising content data corresponding to a first plurality of data fields (Fig. 5 element 502); 
determining, by the computer processing device, at least one data shape based on the first electronic document data, each data shape comprising a grouping of one or more of the first plurality of data fields within the first electronic document data (Fig. 4B is the details of Fig. 4A step 410.  Steps 426-430 and Col 6 lines 23-26, regions are defined.  Fig 3A, template editor.  Col 4 lines 43-48, lists different elements within the blog template itself, such as navigation icons, blog header, text, image, and author identification.  Any one of the template regions designated by the element (e.g. the navigation icons) can be a data shape), each data shape being 
receiving, at the computer processing device, second electronic document data comprising content data corresponding to a second plurality of data fields (Fig. 5 element 506); and 
determining, by the computer processing device, whether a previously determined data shape is present within the second electronic document data (Fig. 5 element 510, Col 6 lines 50-56, second data set is used evaluate the first data set, and separate that from styled data.1). 

With respect to claim 15, dependent upon claim 14, Cooley discloses determining whether a new data shape, different than any previously determined data shape, can be determined based on the second electronic document (Fig. 5 elements 504-508, esp. 508). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley as applied to claim 1, 18.
With respect to claim 10, 21, Cooley teaches defining, by the computer processing device, a data shape based on the electronic document data comprises defining, by the computer processing device, a plurality of data shapes based on the electronic document data, some data shape being defined, at least in part, by a unique inclusion of one or more of the plurality of data fields (Fig. 3B, in the given example, only the header data region has the header image, so it is unique), each data shape being agnostic to the content data corresponding to the one or more of the plurality of data fields included within that data shape (Col 5 lines 42-55, esp. lines 43-46 use of test blog entry  while preventing it from appearing as a latest post implies that template generation is not based on interpreting the actual content, since the occlusion implies that real content is not provided in the test).

Cooley does not expressly teach that each shape is defined by unique inclusion of one or more of the plurality of data fields, because Cooley teaching is that the template is designed to fit whatever document is set forth.  Since Cooley is directed to a general purpose template creator 

Since anticipation requires that every element is expressed or implied (or inherent) from the prior art reference, Cooley cannot anticipate.
Cooley is directed to template generation from exemplary documents.
As a matter of the probabilities, it would be obvious that Cooley would result in each shape having a unique inclusion of data fields, as a probabilistic result of a very simple document layout being template.

With respect to claim 12, dependent upon claim 10, Cooley teaches structural particulars of at least one of the plurality of data shapes corresponds to structural particulars of a previously determined data shape stored in the database storing shape information (Fig. 4A, the possibility of reuse of a previously stored template necessitates that structural similarity to previously stored template portions is contemplated). 

With respect to claim 22, dependent upon claim 21, Cooley teaches
receive additional electronic document data comprising content data corresponding to an additional plurality of data fields (Fig. 5, elements 504); and 
. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley as applied to claim 1, in view of Yawn (US 2014/0351686) hereinafter Yawn
With respect to claim 11, dependent upon claim 10, Cooley generally teaches template content that contains sub-content (Fig. 3, template display area contains several elements such as navigation icons, text, image.) and that template information is stored in a database (Col 2 lines 40-43)

Cooley does not teach assigning a unique shape identifier to each of the plurality of data shapes, and wherein storing structural particulars of the data shape in a database storing shape information comprises storing, for each of the plurality of data shapes, the unique shape identifier of the data shape with structural particulars of the data shape in the database storing shape information.

Yawn teaches assigning a unique shape identifier to each of the plurality of data shapes, and wherein storing structural particulars of the data shape in a database storing shape information comprises storing, for each of the plurality of data shapes, the unique template element identifier of the data shape (Fig. 3 element 304, “academic record” is a template, and each element 304 is 

Thus, the combined teachings disclose unique shape identifiers (Cooley teaches the relationship of template components and subcomponents, Yawn teaches that components and subcomponents each have identifiers).

The references are directed to template generation from exemplary documents.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to further leverage Cooley’s principle of template reuse by also applying it to template components.

With respect to claim 13, dependent upon claim 10, Cooley teaches at least one the plurality of shapes is defined, in part, by the inclusion of at least one other of the plurality of shapes (Fig. 3A, 3B expressly shows that the navigation icons are part of the template display area, and additionally provide text and image. Cooley does not provide the schema by which templates are stored, so does not expressly show that the second shape is defined that way.  That said, (1) disclosure may be implicit or inherent - MPEP 2112 (2) operability of the invention requires preservation of the look and feel, and operability the prior art reference is initially presumed; In re Antor Media Corp, 689 F.3d 1282, 1288 (Fed. Cir. 2012) (3) to be consistent with the (1) and (2), it must be assumed that however element 302 is defined in the database, it must define the display area inclusive of the navigation icons since if they were put anywhere else (e.g., in the comment area), it would not preserve the look and feel). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley as applied to claim 14, in view of Yawn.
With respect to claim 16, Cooley teaches storing […] structural particulars of each corresponding data shape in a database storing shape information (Col 2 lines 40-43). 

Cooley does not teach assigning a unique shape identifier to each data shape and storing the unique shape identifiers a database storing shape information. 

Yawn teaches further comprising assigning a unique schema element to each template component and subcomponent and storing the unique schema element in a database storing shape information (Fig. 3 elements 304 are the schema elements (reads: identifiers) for the template and the fillable fields (element 306) corresponding to the schema elements).



Cooley and Yawn are directed to generating a template from example documents.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to permit code reuse for template subcomponents, as well as Cooley’s reuse of template structure as a whole, thus saving organizational space.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley as applied to claim 14, in view of MacDonald, One Red Paperclip (http://oneredpaperclip.blogspot.com), hereinafter ORP w/evidence of features from:
one red paperclip (http://oneredpaperclip.blogspot.com/2010/11/one-red-paperclip.html) hereinafter ORP-1;
one fish pen (http://oneredpaperclip.blogspot.com/2005/07/one-fish-pen.html) hereinafter ORP-2
and further in view of 
SHOULD YOU START A BLOG WITH SOMEONE ELSE (https://web.archive.org/web/20170517144246/https://collectivedge.com/blog/should-you-start-a-joint-blog/) hereinafter CollectiveEdge

Cooley does not teach
the first electronic document data is provided by a first trading partner of a retail ecosystem network and the second electronic document data is provided by a second trading partner of the retail ecosystem network. 

ORP teaches a single trading partner of a retail ecosystem network providing all of the electronic document data (ORP is a blog that documents the various barter deals by one person, starting from a paperclip, and ending with a house.  The goods that MacDonald traded to end-users, so constitutes retail sales.  The draw of the features were included being featured in the ORP blogs documenting the project, and thus constitutes a retail ecosystem network).

Cooley is directed to generating a template from example documents (specifically, blogs) and ORP is a blog about barter-trades.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to permit porting ORP from blogspot to other hosts, if such a move is desireable by MacDonald.



CollectiveEdge teaches that there are both some advantages and disadvantages to coauthorship of blogs, thus, further modification of the combination to include the teachings of Collective Edge would result in a second trading partner providing a second blog post (because, if each trade only involved two parties, and if MacDonald, one of the parties, is blogging about the trade, there is only one party left to take the role as coauthor/guest blogger with respect to that particular trade).

Cooley is directed to generating a template from example documents (specifically, blogs) and ORP is a blog about barter-trades, and CollectiveEdge is about blogging.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order capture the specific advantages taught by CollectiveEdge: More content, uniqueness, and working collaboratively.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        11 Sept 21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Particular note is taken that Col 6 line 41 sets forth Fig. 5 as an “alternative embodiment” to the blog template generation process.  Ordinarily, it is impermissible to mix features from alternative embodiments for an anticipation rejection, because the configuration of limitations might not be “arranged the same as in the claim.”  However, in this instance, Col 6 lines 53-56 expressly state that Fig. 4B may be used to generate a WYSIWYH blog template, so the use of Fig. 4B elements 424-432 along with